993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.WARDEN, Washington County Detention Center;  Charles Mades;Wayne McAllister;  Ronald Long;  Ed Long;  Deputy Powell;John Doe, Corporal;  John Doe, Deputy First Class;  JohnDoe, Deputy;  Janis Bowman, in their individual and officialcapacities;  Maryland Attorney General;  Washington County(Md) State Attorney, Defendants-Appellees.
No. 93-6272.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-1624-JFM)
Herman Joseph Jaindl, Appellant Pro Se.
Matthew Thomas Angotti, Anderson, Coe & King, Baltimore, Maryland; John Joseph Curran, Jr., Attorney General, Steven Giles Hildenbrand, Assistant Attorney General, Baltimore, Maryland; Daniel Karp, Allen, Johnson, Alexander & Karp, Baltimore, Maryland; D'Ana Edwina Johnson, Allen, Johnson, Alexander & KARP, Washington, D.C., for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Herman Joseph Jaindl filed this Notice of Appeal eight days prior to the district court's entry of judgment for the Defendants in Jaindl's civil action under 42 U.S.C. § 1983 (1988).  Jaindl did not specify the order that was being appealed.


2
This appeal is premature under Fed.  R. App.  P. 4(a)(1),* thus depriving this Court of jurisdiction.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  We note that, by failing to specify the order being appealed, the Notice of Appeal also fails to comply with Fed.  R. App.  P. 3(c).  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Because no decision had yet been announced when this appeal was filed, Fed.  R. App.  P. 4(a)(2) cannot save it